Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	At the end of the claim 13, a period “.” has been inserted to end the claim because all claims must be ended by a period.
	At the end of the claim 21, a period “.” Has been inserted to end the claim because all claims must be ended by a period.

STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “wherein the fuel cell cycle system includes a fuel cell connected to an oxidizer line and a fuel line, and a combustor downstream of a fuel cell to receive partially spent fuel from the fuel cell and to combust the partially spent fuel, wherein the sCO2 cycle system is thermally connected to the combustor to receive heat from the combustor, wherein the fuel cell cycle system includes a compressor configured to receive oxidizer and compress the oxidizer upstream of the fuel cell”; in claim 7, the recitations of “and a combustor downstream of a fuel cell to receive partially spent fuel from the fuel cell and to combust the partially spent fuel, wherein the sCO2 cycle system is thermally connected to the combustor to receive heat from the combustor; and a supplemental fuel line connected to the combustor to provide supplemental fuel to the combustor”; in claim 20, the recitations of “a controller configured to control the fuel cell cycle system to output a constant power and the sCO2 cycle system to output a variable power”; in claim 21, the recitations of “and a controller configured control the fuel cell cycle system and the sCO2 cycle system to output a constant power and to control another power source for variable power”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 7, 20, 21, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 7, 20, 21 and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, KR 102029421, that discloses the overall system (note the 102/103 rejections in the previous Office Action) without the recitations noted above.  It would not have been obvious to modify KR 102029421 to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/24/2022